Citation Nr: 1749603	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-28 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for type II diabetes mellitus and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had active duty service from August 1955 to September 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the previously denied claim for service connection for type II diabetes mellitus.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge on the claim for service connection for type II diabetes mellitus in June 2017.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An April 2002 rating decision denied a claim of entitlement to service connection for type II diabetes mellitus on the basis that there was no evidence the Veteran actually served in the Republic of Vietnam.  

2.  Additional evidence submitted since the issuance of the April 2002 rating decision on the issue of service connection for type II diabetes mellitus is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

3.  The Veteran served on board the U.S.S. Henderson when it operated on the Saigon River on December 17, 1965.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran's claim for service connection for type II diabetes mellitus was initially denied by way of an April 2002 rating decision.  The Veteran did not appeal that rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran filed to reopen his claim for service connection for type II diabetes mellitus in August 2010.  The RO declined to reopen the claim in the November 2011 rating decision that is the subject of this appeal.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to         agency decision makers.  Material evidence means evidence that, by itself or      when considered with previous evidence of record, relates to an unestablished       fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The basis of the denial of service connection for type II diabetes mellitus in the April 2002 final rating decision was due to the absence of evidence the Veteran actually served in the Republic of Vietnam.  Evidence added to the record since the April 2002 rating decision includes statements submitted by several individuals who served with the Veteran, asserting that he had boots on the ground in Vietnam.  This evidence is new, as it was not previously submitted to agency decision makers.  It is also considered material, as it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for type II diabetes mellitus is reopened.  See Shade, 24 Vet. App. 110.   

Service Connection for Type II Diabetes Mellitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service    in the Republic of Vietnam" includes service in the waters offshore and service      in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Recent amendments to VA's Adjudication Procedure Manual define inland waterways as fresh water rivers, streams, and canals, and similar waterways; and stipulate that service on these waterways is considered service in the Republic of Vietnam because these waterways are distinct from ocean waters and related coastal features. See M21-1, IV.ii.1.H.2.d & f. 

For Veterans exposed to herbicides during the requisite period, a presumption of service connection exists for certain enumerated diseases, to include type II diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e).  

The Veteran seeks entitlement to service connection for type II diabetes mellitus.  Service personnel records indicate that he served on board the U.S.S. Henderson between May 10, 1964 and January 3, 1967.  A review of the document entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure      to Herbicide Agents indicates that the U.S.S. Henderson was one of the ships operating temporarily on Vietnam's inland waterways, specifically on the Saigon River on December 17, 1965. Given the foregoing, the Veteran is presumed to     have been exposed to herbicides as a result of service on an inland waterway, namely the Saigon River, which is considered service in the Republic of Vietnam. 

As the Veteran is presumed to have been exposed to herbicides during service, it is also presumed that his type II diabetes mellitus is related to such exposure.  Given the foregoing, the Board resolves all reasonable doubt by concluding that service connection for type II diabetes mellitus is warranted.



ORDER

Service connection for type II diabetes mellitus is granted.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


